239 F.2d 384
Samuel A. NEWMAN and Helen B. Newman, His Wife, Appellants,v.Stanley GRANGER, Collector of Internal Revenue.
No. 11989.
United States Court of Appeals Third Circuit.
Argued December 3, 1956.
Decided January 7, 1957.

Appeal from the United States District Court for the Western District of Pennsylvania, Rabe Ferguson Marsh, Jr., Judge.
Leonard Shapiro, Pittsburgh, Pa., for appellants.
Charles B. E. Freeman, Washington, D. C. (Charles K. Rice, Asst. Atty. Gen., Lee A. Jackson, A. F. Prescott, Attorneys, Department of Justice, Washington, D. C., D. Malcolm Anderson, Jr., U. S. Atty., Pittsburgh, Pa., on the brief), for appellee.
Before BIGGS, Chief Judge, MARIS, Circuit Judge, and KRAFT, District Judge.
PER CURIAM.


1
The interesting issue presented by this appeal is covered fully and correctly by the findings of fact, conclusions of law and opinion of the court below, 141 F. Supp. 37. No useful purpose would be served by repeating here what was said by the trial court.


2
The judgment of the court below therefore will be affirmed upon the opinion of Judge Marsh.